DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Throughout the entire claim set the words “and” and “or” should be added to the end of the second to last limitation in each list of steps or limitations as appropriate.
Throughout the claims each instance of “the said” should be changed to either “the” or “said”.
In claim 13, step f) “the said displacement” should be changed to “the displacement”.
In claim 17, step f) “the said displacement” should be changed to “the displacement”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 1, claim 1 recites the limitation “the said B-mode image” in step b). There is unclear antecedent basis for this limitation in the claim. Multiple B-mode ultrasound images have previously been set forth. For examination purposes, this limitation will be interpreted as referring to any one of the B-mode images previously set forth.

	Regarding claim 1, claim 1 recites the limitation “the displacements” in step d). There is insufficient antecedent basis for this limitation in the claims. No “displacements” have previously been set forth. For examination purposes, this limitation will be interpreted as reciting “displacements”.

	Regarding claim 1, claim 1 recites the limitation “the displacement of the tissue” in step e). It is unclear how this displacement of the tissue relates to the plurality of measured displacements previously set forth. For examination purposes this limitation will be interpreted as referring to displacements previously set forth.

Regarding claim 1, claim 1 recites the limitation “the tissue” in step e). There is insufficient antecedent basis for this limitation in the claims. No “tissue” has previously 

Regarding claim 1, claim 1 recites the limitation “the linear functional relation” in step g). There is insufficient antecedent basis for this limitation in the claims. No “linear functional relation” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a linear functional relation”.

Regarding claim 1, claim 1 recites the limitation “the angular coefficient” in step h). There is insufficient antecedent basis for this limitation in the claims. No “angular coefficient” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “an angular coefficient”.

Regarding claim 1, claim 1 recites the limitation “the slope” in step h). There is insufficient antecedent basis for this limitation in the claims. No “slope” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a slope”.

Regarding claim 1, claim 1 recites the limitation “the straight line” in step h). There is insufficient antecedent basis for this limitation in the claims. No “straight line” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a straight line”.

Regarding claim 2, claim 2 recites the limitation “(absolute time of peak)” twice throughout the claim. The use of parentheticals makes unclear whether or not the limitation “absolute time of peak” is required. For examination purposes, this limitation will be interpreted as if the parentheticals are optional.

Regarding claim 2, claim 2 recites the limitation “the light of sight”. There insufficient antecedent basis for this limitation in the claims. No line of sight has previously been set forth. For examination purposes this limitation will be interpreted as a line of sight.

Regarding claim 2, claim 2 recites the limitation “(relative time of peak)” twice throughout the claim. The use of parentheticals makes unclear whether or not the limitation “relative time of peak” is required. For examination purposes, this limitation will be interpreted as if the parentheticals are optional.

Regarding claim 3, claim 3 recites the limitation “the group comprising”. There is insufficient antecedent basis for this limitation in the claims. No “group” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a group comprising”.

Regarding claim 3, claim 3 recites the limitation “the set of candidates”. There is insufficient antecedent basis for this limitation in the claims. No “set of candidates” has 

Regarding claim 3, claim 3 recites the limitation “the number of outliers”. There is insufficient antecedent basis for this limitation in the claims. No “number of outliers” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a number of outliers”.

Regarding claim 3, claim 3 recites the limitation “the so-called inliers”. There is insufficient antecedent basis for this limitation in the claims. No “so-called inliers” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “so-called inliers”.

Regarding claim 8, claim 8 recites the limitation “the said B-mode image” in step b). There is unclear antecedent basis for this limitation in the claim. Multiple B-mode ultrasound images have previously been set forth. For examination purposes, this limitation will be interpreted as referring to any one of the B-mode images previously set forth.

Regarding claim 8, claim 8 recites the limitation “the displacements” in step d). There is insufficient antecedent basis for this limitation in the claims. No “displacements” have previously been set forth. For examination purposes, this limitation will be interpreted as reciting “displacements”.

Regarding claim 8, claim 8 recites the limitation “the displacement of the tissue” in step e). It is unclear how this displacement of the tissue relates to the plurality of measured displacements previously set forth. For examination purposes this limitation will be interpreted as referring to displacements previously set forth.

Regarding claim 8, claim 8 recites the limitation “the tissue” in step e). There is insufficient antecedent basis for this limitation in the claims. No “tissue” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “tissue”.

Regarding claim 8, claim 8 recites the limitation “the linear functional relation” in step g). There is insufficient antecedent basis for this limitation in the claims. No “linear functional relation” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a linear functional relation”.

Regarding claim 8, claim 8 recites the limitation “the angular coefficient” in step h). There is insufficient antecedent basis for this limitation in the claims. No “angular coefficient” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “an angular coefficient”.

Regarding claim 8, claim 8 recites the limitation “the slope” in step h). There is insufficient antecedent basis for this limitation in the claims. No “slope” has previously 

Regarding claim 8, claim 8 recites the limitation “the straight line” in step h). There is insufficient antecedent basis for this limitation in the claims. No “straight line” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a straight line”.

Regarding claim 8, claim 8 recites the limitation “the expected maximum and minimum values” in step i). There insufficient antecedent basis for this limitation in the claims. No expected maximum and minimum values have previously been set forth. For examination purposes this limitation will be interpreted as reciting “expected maximum and minimum values”.

Regarding claim 9, claim 9 recites the limitation “optionally weighted”. It is unclear the Applicant intended to be “optionally weighted”. Since this limitation is listed as being optional, for examination purposes, a reference disclosing the other limitations in the claim will be interpreted as disclosing of the limitations in this claim.

Regarding claim 10, claim 10 recites the limitation “the group comprising”. There is insufficient antecedent basis for this limitation in the claims. No “group” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a group comprising”.

Regarding claim 12, claim 12 recites the limitation “the grey-scale B-mode image”. There insufficient antecedent basis for this limitation in the claims. The B-mode image has not previously been set forth as being “grey-scale”. For examination purposes, this limitation will be interpreted as referring to the B-mode image previously set forth.

Regarding claim 13, claim 13 recites the limitation “the first excitation point” in step d. There insufficient antecedent basis for this limitation in the claims. Claim 13 has only previously set forth “an excitation region or point”. For examination purposes, these limitations will be interpreted as referring to the same thing.

Regarding claim 13, claim 13 recites the limitation “the displacements” in step e). There is insufficient antecedent basis for this limitation in the claims. No “displacements” have previously been set forth. For examination purposes, this limitation will be interpreted as reciting “displacements”.

Regarding claim 13, claim 13 recites the limitation “the measured shear wave” in step f). There insufficient antecedent basis for this limitation in the claims. No measured shear wave has previously been set forth. Only a shear wave and measured displacements. For examination purposes, this limitation will be interpreted as referring to the shear wave previously set forth.

Regarding claim 13, claim 13 recites the limitation “the measured speed” in step g). There insufficient antecedent basis for this limitation in the claims. No measured speed has previously been set forth. For examination purposes, this limitation will be interpreted as referring to the calculated speed previously set forth.

Regarding claim 15, claim 15 recites the limitation “the displacements” in step a). There is insufficient antecedent basis for this limitation in the claims. No “displacements” have previously been set forth. For examination purposes, this limitation will be interpreted as reciting “displacements”.

Regarding claim 15, claim 15 recites the limitation “the displacement of the tissue” in step b). It is unclear how this displacement of the tissue relates to the plurality of measured displacements previously set forth. For examination purposes this limitation will be interpreted as referring to displacements previously set forth.

Regarding claim 15, claim 15 recites the limitation “the tissue” in step b). There is insufficient antecedent basis for this limitation in the claims. No “tissue” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “tissue”.

Regarding claim 15, claim 15 recites the limitation “the linear functional relation” in step d). There is insufficient antecedent basis for this limitation in the claims. No 

Regarding claim 15, claim 15 recites the limitation “the angular coefficient” in step e). There is insufficient antecedent basis for this limitation in the claims. No “angular coefficient” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “an angular coefficient”.
Regarding claim 15, claim 15 recites the limitation “the slope” in step e). There is insufficient antecedent basis for this limitation in the claims. No “slope” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a slope”.

Regarding claim 15, claim 15 recites the limitation “the straight line” in step e). There is insufficient antecedent basis for this limitation in the claims. No “straight line” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a straight line”.

Regarding claim 16, claim 16 recites the limitation “the displacements” in step a). There is insufficient antecedent basis for this limitation in the claims. No “displacements” have previously been set forth. For examination purposes, this limitation will be interpreted as reciting “displacements”.

Regarding claim 16, claim 16 recites the limitation “the displacement of the tissue” in step b). It is unclear how this displacement of the tissue relates to the plurality of measured displacements previously set forth. For examination purposes this limitation will be interpreted as referring to displacements previously set forth.

Regarding claim 16, claim 16 recites the limitation “the tissue” in step b). There is insufficient antecedent basis for this limitation in the claims. No “tissue” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “tissue”.

Regarding claim 16, claim 16 recites the limitation “the linear functional relation” in step d). There is insufficient antecedent basis for this limitation in the claims. No “linear functional relation” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a linear functional relation”.

Regarding claim 16, claim 16 recites the limitation “the angular coefficient” in step e). There is insufficient antecedent basis for this limitation in the claims. No “angular coefficient” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “an angular coefficient”.

Regarding claim 16, claim 16 recites the limitation “the slope” in step e). There is insufficient antecedent basis for this limitation in the claims. No “slope” has previously 

Regarding claim 16, claim 16 recites the limitation “the straight line” in step e). There is insufficient antecedent basis for this limitation in the claims. No “straight line” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a straight line”.

Regarding claim 16, claim 16 recites the limitation “the expected maximum and minimum values” in step f). There insufficient antecedent basis for this limitation in the claims. No expected maximum and minimum values have previously been set forth. For examination purposes this limitation will be interpreted as reciting “expected maximum and minimum values”.

Regarding claim 17, claim 17 recites the limitation “the displacements” in step e). There is insufficient antecedent basis for this limitation in the claims. No “displacements” have previously been set forth. For examination purposes, this limitation will be interpreted as reciting “displacements”.

Regarding claim 17, claim 17 recites the limitation “the measured shear wave” in step f). There insufficient antecedent basis for this limitation in the claims. No measured shear wave has previously been set forth. Only a shear wave and measured 

Regarding claim 17, claim 17 recites the limitation “the measured speed” in step g). There insufficient antecedent basis for this limitation in the claims. No measured speed has previously been set forth. For examination purposes, this limitation will be interpreted as referring to the calculated speed previously set forth.

Regarding claims 1-17, throughout the claims the phrase “i.e.” is recited. It is unclear, in these instances whether these limitations are being listed as alternate possibilities for the limitation stated beforehand, if they are being specifically required, or if they are simply there to help clarify the meaning of the limitation stated beforehand. For examination purposes, a reference disclosing either the limitation beforehand or the limitation being listed as an i.e. will be interpreted as meeting these limitations in the claims.

Claim Rejections - 35 USC § 101
	Claims 1-17 are not rejected under 35 USC 101 because they have been integrated into a practical application. The claims recites a relationship between spatial location, time of arrival, and velocity of a shear wave in order to calculate a slope of the line. This recited relationship is an abstract idea (mathematical concept or mental processes).

 Therefore, claims recite additional elements that integrated the judicial exception into a practical application because the recited process steps meaningfully limit the use of the abstract idea to a practical application of shear wave imaging.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlini et al. (WO2016108178, hereafter Carlini).
Regarding claim 1, Carlini discloses a method for shear wave elasticity imaging (Pg 1, lines 7-10; “The present invention relates to a method for quantifying the elasticity of a material by ultrasounds”) comprising:
a) acquiring B-mode ultrasound images (Pg 15, lines 16-18; “Figure 1 shows the interface of the method according to the present invention, which interface shows a B-mode ultrasound image 3”) of a target region in a body under examination (Pg 1, line 11; “acquiring an ultrasound image;”);
b) selecting a region of interest inside the said B-mode image (Pg 1, line 12; “defining a region of interest in the image”);
c) transmitting a shear wave excitation pulse focalized on an excitation region (Pg 1, lines 17-23; “generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound beam, the first excitation point being positioned in such a manner that the shear wave passes through the region of interest”) (Pg 16;’, lines 16-25; “Therefore a focused ultrasonic beam 10 is generated for the acoustic disturbance of the first excitation point 1, to generate a shear wave 11. The shear wave 11 originates in the first excitation point 1”);
d) measuring the displacements of a certain number of tracking focal points or depth ranges at different depths positions along each one of a predefined number of laterally staggered tracking lines within the selected region of interest (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
e) determining a curve representing the displacement of the tissue as a function of time (sample curve) at different spatial locations within the region of interest (Pg 6, lines 21-Pg 7, line 1; “the measurement of the shear wave provides to measure the mean displacement over time of the tissue along each line of sight […] On each line of sight, the measurement of the displacement is repeated over time to form a sample curve representing the passage of the shear wave”);
f) determining for each said spatial locations in the region of interest one or multiple candidate times of arrival of the shear wave at the said spatial location as a function of the curve determined at point e) (Pg 6, line 21- Pg 7, line 9; describing the peak mean displacement as the arrival of the shear wave);
g) finding the linear functional relation between the time of arrival and the spatial coordinate in the said lateral direction, i.e. in the direction of propagation of the shear wave perpendicular to the direction of the tracking lines, which linear function best approximates the determined time of arrivals at the positions of the tracking lines along the said lateral direction (Pg 3, lines 9-14; “By measuring the displacements over time of the image or of the pixels of the image or of the pixels of a Line of Sight at a plurality of lateral positions separated by a known distance from the excitation source, it is possible to estimate the shear wave speed”) (Pg 9, lines 20-25; “the calculation of the measured shear wave speed is carried out by identifying for each line of sight the instant corresponding to the peak of the cross-correlation in relation to the distance of the line of sight from the excitation point”);
h) determining the inverse of the velocity of the shear wave in a spatial location as the angular coefficient of the said linear function in a coordinate system representing the time of arrival along the y-coordinate and the position along the lateral direction at which the time of arrival has been recorded on the x-coordinate, i.e. the slope of the straight line representing said linear function in the said coordinate system (Pg 26-27; discussing calculating the slope of the straight line represent the linear function),
wherein operation g) comprises determining the linear function best fitting the said candidate times of arrival applying a Random Sample Consensus algorithm (RANSAC algorithm) (Pg 27, lines 16-19; “Therefore the points [X,Y] for all the LS are drawn in the graph and a fit with RANSAC algorithm is carried out, by eliminating the acquisitions that are too much distant from the other ones”).

Regarding claim 2, Carlini discloses all of the limitations of claim 1 as discussed above.
Carlini further discloses wherein determining one or multiple candidate time of arrival of the shear wave for each different spatial coordinates or locations is carried out according to one of the following alternatives selected from:
(Pg 6, line 21- Pg 7, line 9; describing the peak mean displacement as the arrival of the shear wave);
setting the one said candidate time of arrival of the shear wave at the different spatial coordinates using the peak of the cross-correlation between the measured displacement curve at a spatial location and a reference displacement curve, whereby the said reference displacement curve is obtained by measuring a displacement curve at a reference lateral position or coordinate (absolute time of peak) or at the position of the line of sight which is laterally adjacent to the line of sight at which the time of arrival is to be determined (relative time of peak) or the reference curve is a synthetic one obtained from theory or by simulations (Pg 21, line 11-Pg 2, line 2; “1. for each line of sight, from the data about the region of interest 2, acquired over time, after the shock acoustic disturbance 10 and compared with the data acquired as a reference, a curve is obtained that describes the passage of the shear wave. To this end an algorithm is used for searching the zero of the complex cross-correlation phase, among not oversampled measurement and reference signals I and Q, as better explained below […] a linear fit is performed rejecting the patterns outside a predetermined value range and the assessment of the speed and therefore of the elasticity is obtained, namely the Young's modulus. For the fit it is possible to use for example a "RANSAC" algorithm (RANdom Sample Consensus)”).

Regarding claim 4, Carlini discloses all of the limitations of claim 1 as discussed above.
Carlini further discloses wherein the spatial locations at which the time of arrival of the local maxima are determined are tracking points or depth ranges positioned at different depth on at least part or on each of the tracking lines crossing the region of interest (Carlini, Pg 7, lines 4-14; “Therefore the peak of the measured mean displacement is defined to find the shear wave propagation speed: the peak instant on each line of sight related to the known distance of the lines of sight from each other allows the propagation speed to be calculated. Identifying the peak is the most simple and advantageous operation, but as an alternative it is possible to consider other significant points of the curve such as for example the maximum slope point or the correlation between the curves or the difference between curves.”).

Regarding claim 5, Carlini discloses all of the limitations of claim 1 as discussed above.
Carlini further discloses wherein the displacement curve as a function of time related to a tracking line, i.e. at the corresponding lateral position of the said tracking line relatively to the other tracking lines in the said lateral direction is the average of the measured displacements at a plurality of tracking points on the said tracking line having different depths or at a plurality of depth ranges along the said tracking line having different depths (Carlini, Pg 6, lines 26-30; “The displacement is a mean displacement since it is averaged in the space, by grouping the displacement measurement between near pixels. On each line of sight, the measurement of the displacement is repeated over time to form a sample curve representing the passage of the shear wave.”) (Carlini Para 9; “grouping the displacement measurement between near pixels, that is by a window that is translated along the line of sight inside the region of interest. The single resulting values then are averaged, obtaining the measurement of the mean displacement of the tissue not affected by noise as much as possible. Longitudinal movements can optionally be corrected by subtracting a ramp as described below”).

Regarding claim 13, Carlini discloses a method for quantifying the elasticity of a material by ultrasounds (Pg 1, lines 7-10; “The present invention relates to a method for quantifying the elasticity of a material by ultrasounds”) comprising:
a) acquiring an ultrasound image (Pg 1, line 11; “acquiring an ultrasound image;”);
b) defining a region of interest in the image (Pg 1, line 12; “defining a region of interest in the image”);
c) defining an excitation region or point in the acquired image (Pg, 1, line 13-14; “defining a first excitation point in the acquired image”);
d) generating at least one acoustic excitation ultrasound pulse and transmitting the said excitation ultrasound pulse focalized at the said excitation region or point, for generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound excitation pulse, the said excitation region or point being (Pg 1, lines 17-23; “generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound beam, the first excitation point being positioned in such a manner that the shear wave passes through the region of interest”) (Pg 16;’, lines 16-25; “Therefore a focused ultrasonic beam 10 is generated for the acoustic disturbance of the first excitation point 1, to generate a shear wave 11. The shear wave 11 originates in the first excitation point 1”);
e) measuring the displacements induced by the shear wave at predefined tracking focal points in the region of interest at a plurality of tracking lines of sight passing through the region of interest and at different predetermined laterally staggered distances from the excitation region or point and within a predefined depth range along each tracking line (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
(Pg 6, lines 29-30; “calculating the speed of the measured shear wave”); and
g) assessing, by calculation, elasticity parameter values of the material in the region of interest based on the measured speed of the shear wave (Pg 7, line 1-3; “assessing, by calculation, a mean stiffness value of the material in the region of interest on the basis of the measured speed of the shear wave”).

Regarding claim 14, Carlini discloses all of the limitations of claim 13 as discussed above.
Carlini further discloses wherein step g) is carried out by applying the following steps:
g1) defining sub-regions of the region of interest which sub regions are delimited laterally by two of the tracking lines and in the direction of depth by depth ranges coinciding (Pg 31, lines 27-30; “the processor measures displacement of image pixels (within the region of interest) at one or more pixel locations along one or more lines of sight extending through the region of interest.”) with at least one tracking point having a certain depth position on each of the said two tracking lines and which at least one point or depth range on the first of the said tracking line having equal depth as the corresponding at least one tracking point or depth range on the second tracking line (Pg 32, lines 7-10; “The pixel locations may be located at the same locations or at different locations along each of the lines of sight”);
(Pg 31, lines 20-26; “the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI .”);
g3) calculating the speed of the shear wave in each of the said sub-regions of the region of interest using the displacement data at each tracking point or depth range on each tracking line delimiting and/or being within the said sub-region (Pg 34, lines 12-24; “At 808 the processor records the displacement measurements as shear wave-induced measurements for the corresponding one or more lines of sight in the region of interest […] At 812 the processor calculates a propagation speed of the corresponding shear wave through the region of interest based on the displacement measurements”);
g4) assessing, by calculation, an elasticity parameter of the material in each of the sub-regions of the region of interest based on the measured speed of the shear wave (Pg 39, lines 24-25; “The processor 906 and/or CPU 912 also assesses a stiffness value based on the first and second speeds.”).

Regarding claim 15, Carlini discloses in Figure 9 an ultrasound system for shear wave elasticity imaging (SWEI) (Pg 27, lines 27-30; “The operations of Figures 3c, 6-8 and 8a may be carried out by one or more processors of an ultrasound system in response to execution of program instructions stored in the memory of the ultrasound system”) comprising:
an ultrasound probe (Figure 9, probe 901) (Pg 26, lines 4-5; “The ultrasound system of Fig. 9 includes one or more ultrasound probes 901.”);
an ultrasound transmit-wave generator (Figure 9, TX waveform generator 902) and an ultrasound transmit beamformer (Figure 9, TX/RX Beamformer) (Pg 36, lines 19-21; “TX waveform generator 902 is coupled to the beamformer 903 and generates the transmit signals that are supplied from the beamformer 903 to the probe 901.”);
an ultrasound receive-beamformer (Figure 9, TX/RX Beamformer) (Pg 36, lines 12-18; “The beamformer 903 includes a transmit (TX) beamformer and a receive (RX) beamformer that are jointly represented by TX/RX beamformer 903. The beamformer 903 supplies transmit signals to the probe 901 and performs beamforming of “echo” signals that are received by the probe 901.”);
ultrasound receive signals processing unit for generating ultrasound image data (Pg 28, lines 12-16; “one or more processors, beamformers and other hardware and software manage transmission and reception of ultrasound signals to acquire ultrasound echo signals representative of at least a portion of a patient (e.g., human or animal)”);
a shear wave excitation pulse generator and a shear wave beamformer (Pg 36, line 26-Pg 37, line 1; “In accordance with embodiments herein, the transmit signals include acoustic disturbance ultrasound (ACU) beam (10, 10' in Fig. 1 ) that are directed at select excitation points. The ACU beams are configured to generate shear waves as described herein.”);
a display (Figure 9, display 909);
a central control unit comprising: a memory storing program instructions; at least one processor that executes the program instructions to (Pg 27, lines 27-30; “The operations of Figures 3c, 6-8 and 8a may be carried out by one or more processors of an ultrasound system in response to execution of program instructions stored in the memory of the ultrasound system”):
define a region of interest in the ultrasound image (Pg 1, line 12; “defining a region of interest in the image”);
generate an acoustic excitation ultrasound pulse directed at an excitation region or point, the said acoustic excitation ultrasound pulse being configured to produce a shear wave that has a direction of propagation extending laterally from a direction of propagation of the acoustic excitation ultrasound pulse, i.e. along a direction perpendicular to the direction of transmission of the ultrasound excitation pulse (Pg 1, lines 17-23; “generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound beam, the first excitation point being positioned in such a manner that the shear wave passes through the region of interest”) (Pg 16;’, lines 16-25; “Therefore a focused ultrasonic beam 10 is generated for the acoustic disturbance of the first excitation point 1, to generate a shear wave 11. The shear wave 11 originates in the first excitation point 1”);
(Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
process the ultrasound echo signal reflected at different tracking focal points distributed along the said tracking lines for calculating the values of elasticity parameters in the region of interest by:
a) measuring the displacements of a certain number of tracking focal points or depth ranges at different depths positions along each one of a predefined number of laterally staggered tracking lines within the selected region of interest (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
b) determining a curve (sample curve) representing the displacement of the tissue as a function of time at different spatial locations within the region of interest (Pg 6, lines 21-Pg 7, line 1; “the measurement of the shear wave provides to measure the mean displacement over time of the tissue along each line of sight […] On each line of sight, the measurement of the displacement is repeated over time to form a sample curve representing the passage of the shear wave”);
c) determining for each said spatial locations in the region of interest one or multiple candidate times of arrival of the shear wave at the said spatial location by setting:
as the one time of arrival of the shear wave, the time of the peak of the displacement curve at the corresponding spatial location or the time of peak of the cross correlation of the measured displacement curve at the said spatial location with a reference displacement curve measured at a reference spatial location or determined from theoretical calculations or simulations (Pg 6, line 21- Pg 7, line 9; describing the peak mean displacement as the arrival of the shear wave);
d) finding the linear functional relation between the time of arrival and the spatial coordinate in the said lateral direction, i.e. in the direction of propagation of the shear wave perpendicular to the direction of the tracking lines, which linear function best approximates the determined time of arrivals at the positions of the tracking lines along (Pg 3, lines 9-14; “By measuring the displacements over time of the image or of the pixels of the image or of the pixels of a Line of Sight at a plurality of lateral positions separated by a known distance from the excitation source, it is possible to estimate the shear wave speed”) (Pg 9, lines 20-25; “the calculation of the measured shear wave speed is carried out by identifying for each line of sight the instant corresponding to the peak of the cross-correlation in relation to the distance of the line of sight from the excitation point”);
e) determining the inverse of the velocity of the shear wave in a spatial location as the angular coefficient of the said linear function in a coordinate system representing the time of arrival along the y-coordinate and the position along the lateral direction at which the time of arrival has been recorded on the x-coordinate, i.e. the slope of the straight line representing the said linear function in the said coordinate system (Pg 26-27; calculating the slope of the straight line representing the linear function),
wherein step e) is carried out by determining the linear function best fitting the said candidate times of arrival applying a Random Sample Consensus algorithm (RANSAC algorithm) (Pg 27, lines 16-19; “Therefore the points [X,Y] for all the LS are drawn in the graph and a fit with RANSAC algorithm is carried out, by eliminating the acquisitions that are too much distant from the other ones”),
the display configured to represent the elasticity parameters and/or velocity parameters value distribution in the region of interest by means of an elasticity image, the appearance of the pixels of the said elasticity image being determined as a function of the said elasticity parameter (Pg 41, lines 14-20; “An image display 909 displays various ultrasound information, such as the image frames and information measured in accordance with embodiments herein. For example, the image display 909 displays the stiffness values, displacement measurements, displacement speeds, and other information calculated in accordance with embodiments herein.”).

Regarding claim 17, Carlini discloses an ultrasound system for shear wave elasticity imaging (SWEI) (Pg 27, lines 27-30; “The operations of Figures 3c, 6-8 and 8a may be carried out by one or more processors of an ultrasound system in response to execution of program instructions stored in the memory of the ultrasound system”) comprising:
an ultrasound probe (Figure 9, probe 901) (Pg 26, lines 4-5; “The ultrasound system of Fig. 9 includes one or more ultrasound probes 901.”);
an ultrasound transmit-wave generator (Figure 9, TX waveform generator 902) and an ultrasound transmit beamformer (Figure 9, TX/RX Beamformer) (Pg 36, lines 19-21; “TX waveform generator 902 is coupled to the beamformer 903 and generates the transmit signals that are supplied from the beamformer 903 to the probe 901.”);
an ultrasound receive-beamformer (Figure 9, TX/RX Beamformer) (Pg 36, lines 12-18; “The beamformer 903 includes a transmit (TX) beamformer and a receive (RX) beamformer that are jointly represented by TX/RX beamformer 903. The beamformer 903 supplies transmit signals to the probe 901 and performs beamforming of “echo” signals that are received by the probe 901.”);
(Pg 28, lines 12-16; “one or more processors, beamformers and other hardware and software manage transmission and reception of ultrasound signals to acquire ultrasound echo signals representative of at least a portion of a patient (e.g., human or animal)”);
a shear wave excitation pulse generator and a shear wave beamformer (Pg 36, line 26-Pg 37, line 1; “In accordance with embodiments herein, the transmit signals include acoustic disturbance ultrasound (ACU) beam (10, 10' in Fig. 1 ) that are directed at select excitation points. The ACU beams are configured to generate shear waves as described herein.”);
a display (Figure 9, display 909);
a central control unit comprising: a memory storing program instructions; at least one processor that executes the program instructions (Pg 27, lines 27-30; “The operations of Figures 3c, 6-8 and 8a may be carried out by one or more processors of an ultrasound system in response to execution of program instructions stored in the memory of the ultrasound system”) to:
define a region of interest in the ultrasound image (Pg 1, line 12; “defining a region of interest in the image”);
generate an acoustic excitation ultrasound pulse directed at an excitation region or point, the said acoustic excitation ultrasound pulse being configured to produce a shear wave that has a direction of propagation extending laterally from a direction of propagation of the acoustic excitation ultrasound pulse, i.e. along a direction perpendicular to the direction of transmission of the ultrasound excitation pulse (Pg 1, lines 17-23; “generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound beam, the first excitation point being positioned in such a manner that the shear wave passes through the region of interest”) (Pg 16;’, lines 16-25; “Therefore a focused ultrasonic beam 10 is generated for the acoustic disturbance of the first excitation point 1, to generate a shear wave 11. The shear wave 11 originates in the first excitation point 1”);
generate ultrasound tracking beams focused along different tracking lines which are at different predetermined laterally staggered distances one from the other and from the said excitation region or point (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
process the ultrasound echo signal reflected at different tracking focal points distributed along the said tracking lines for calculating the values of elasticity parameters in the region of interest by:
(Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”) and within a predefined depth range along each tracking line (Pg 31, lines 27-30; “the processor measures displacement of image pixels (within the region of interest) at one or more pixel locations along one or more lines of sight extending through the region of interest”);
f) calculating the speed of the measured shear wave using the said displacement data at the said tracking focal points (Pg 6, lines 29-30; “calculating the speed of the measured shear wave”);
g) assessing, by calculation, elasticity parameter values of the material in the region of interest based on the measured speed of the shear wave (Pg 7, line 1-3; “assessing, by calculation, a mean stiffness value of the material in the region of interest on the basis of the measured speed of the shear wave”),

g1) defining sub-regions of the region of interest which sub regions are delimited laterally by two of the tracking lines and in the direction of depth by depth ranges coinciding (Pg 31, lines 27-30; “the processor measures displacement of image pixels (within the region of interest) at one or more pixel locations along one or more lines of sight extending through the region of interest.”) with at least one tracking point having a certain depth position on each of the said two tracking lines and which at least one point or depth range on the first of the said tracking line having equal depth as the corresponding at least one tracking point or depth range on the second tracking line (Pg 32, lines 7-10; “The pixel locations may be located at the same locations or at different locations along each of the lines of sight”);
g2) the said two tracking lines and the said depth ranges being directly adjacent one to the other or one or more tracking line and/or one or more tracking points or depth ranges being provided between the said two tracking lines and the said two tracking points or depth ranges (Pg 31, lines 20-26; “the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI .”);
g3) calculating the speed of the shear wave in each of the said sub-regions of the region of interest using the displacement data at each tracking point or depth range on each tracking line delimiting and/or being within the said sub-region (Pg 34, lines 12-24; “At 808 the processor records the displacement measurements as shear wave-induced measurements for the corresponding one or more lines of sight in the region of interest […] At 812 the processor calculates a propagation speed of the corresponding shear wave through the region of interest based on the displacement measurements”);
g4) assessing, by calculation, an elasticity parameter of the material in each of the sub-regions of the region of interest based on the measured speed of the shear wave (Pg 39, lines 24-25; “The processor 906 and/or CPU 912 also assesses a stiffness value based on the first and second speeds.”),
the display configured to represent the elasticity parameters and/or velocity parameters value distribution in the region of interest by means of an elasticity image, the appearance of the pixels of the said elasticity image being determined as a function of the said elasticity parameter (Pg 41, lines 14-20; “An image display 909 displays various ultrasound information, such as the image frames and information measured in accordance with embodiments herein. For example, the image display 909 displays the stiffness values, displacement measurements, displacement speeds, and other information calculated in accordance with embodiments herein.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini as applied to claim 1 above, and further in view of Bonnefous (US6113543).
Regarding claim 3, Carlini discloses all of the limitations of claim 1 as discussed above.
Carlini does not clearly and explicitly disclose wherein the best fitting regression line is determined by considering one or a combination of criteria selected from the group comprising: the number of outliers in the set of candidate times of arrival is minimum; the quadratic error of the so-called inliers is a minimum.
In an analogous elastic tissue property measurement field of endeavor Bonnefous discloses wherein the solution is when the quadratic error of the so-called inliers is a minimum (Bonnefous, Col 6, lines 58-60; “The parameters K, α, β inducing a minimum value of said quadratic error are considered as the solution of the problem.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlini wherein the best fitting regression line is determined by considering one or a combination of criteria selected from the group comprising: the quadratic error of the so-called inliers is a minimum in order to (Bonnefous, Col 1, lines 60-65).

Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Carlini as applied to claim 1 above, and further in view of Honjo et al. (US20170156700, hereafter Honjo).
Regarding claim 6, Carlini discloses all of the limitations of claim 1 as discussed above.
Carlini further discloses wherein the velocity of the shear wave is determined separately by carrying out the steps a) to i) separately for two different excitation points (Pg 5, lines 6-25; discusses repeating the steps for a second excitation point but not necessarily a different depth).
Carlini does not clearly and explicitly disclose wherein the velocity of the shear wave is determined separately at least at two different depths of the region.
In an analogous shear wave imaging field of endeavor Honjo discloses wherein a velocity of a shear wave is determined separately at least at two different depths (Honjo, Para 166; “As illustrated in the top section of FIG. 18, the signal processing function 131 is configured to calculate an index value indicating viscosity for each of a groups of data 84, 85, and 86 having mutually-different depth directions.”) (Honjo, Para 165-172; discusses calculating values for different sampling points which are at different depths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlini wherein the velocity of the shear (Honjo, Para 177).

Regarding claim 7, Carlini as modified by Honjo above discloses all of the limitations of claim 6 as discussed above.
Carlini as modified by Honjo above further discloses wherein the displacement curves are determined at tracking points or at depth ranges positioned on the tracking lines at the said at least two depths or representative of the said depths (Pg 31, lines 27-30; “the processor measures displacement of image pixels (within the region of interest) at one or more pixel locations along one or more lines of sight extending through the region of interest.”), the steps a) to i) being carried out independently for the displacement curves as a function of time determined at the tracking line positions at each one of the said at least two depths (Pg 5, lines 6-25; discusses repeating the steps for a second excitation point).

Claims 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (WO2016108178, hereafter Carlini) and Labyed et al. (US20180153516, hereafter Labyed).
Regarding claim 8, Carlini discloses a method for shear wave elasticity imaging (Pg 1, lines 7-10; “The present invention relates to a method for quantifying the elasticity of a material by ultrasounds”) comprising:
a) acquiring B-mode ultrasound images (Pg 15, lines 16-18; “Figure 1 shows the interface of the method according to the present invention, which interface shows a B-mode ultrasound image 3”) of a target region in a body under examination (Pg 1, line 11; “acquiring an ultrasound image;”);
b) selecting a region of interest inside the said B-mode image (Pg 1, line 12; “defining a region of interest in the image”);
c) transmitting a shear wave excitation pulse focalized on an excitation region (Pg 1, lines 17-23; “generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound beam, the first excitation point being positioned in such a manner that the shear wave passes through the region of interest”) (Pg 16;’, lines 16-25; “Therefore a focused ultrasonic beam 10 is generated for the acoustic disturbance of the first excitation point 1, to generate a shear wave 11. The shear wave 11 originates in the first excitation point 1”);
d) measuring the displacements of a certain number of tracking focal points or depth ranges at different depths positions along each one of a predefined number of laterally staggered tracking lines within the selected region of interest (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
e) determining a curve representing the displacement of the tissue as a function of time (sample curve) at different spatial locations within the region of interest (Pg 6, lines 21-Pg 7, line 1; “the measurement of the shear wave provides to measure the mean displacement over time of the tissue along each line of sight […] On each line of sight, the measurement of the displacement is repeated over time to form a sample curve representing the passage of the shear wave”);
f) determining for each said spatial locations in the region of interest one or multiple candidate times of arrival of the shear wave at the said spatial location (Pg 6, line 21- Pg 7, line 9; describing the peak mean displace as the arrival of the shear wave) by setting:
as the one time of arrival of the shear wave the time of the peak of the displacement curve at the corresponding spatial location or the time of peak of the cross correlation of the measured displacement curve at the said spatial location with a reference displacement curve measured at a reference spatial location or determined from theoretical calculations or simulations (Pg 6, line 21- Pg 7, line 9; describing the peak mean displacement as the arrival of the shear wave);
g) finding the linear functional relation between the time of arrival and the spatial coordinate in the said lateral direction, i.e. in the direction of propagation of the shear wave perpendicular to the direction of the tracking lines, which linear function best approximates the determined time of arrivals at the positions of the tracking lines along the said lateral direction (Pg 3, lines 9-14; “By measuring the displacements over time of the image or of the pixels of the image or of the pixels of a Line of Sight at a plurality of lateral positions separated by a known distance from the excitation source, it is possible to estimate the shear wave speed”) (Pg 9, lines 20-25; “the calculation of the measured shear wave speed is carried out by identifying for each line of sight the instant corresponding to the peak of the cross-correlation in relation to the distance of the line of sight from the excitation point”);
h) determining the inverse of the velocity of the shear wave in a spatial location as the angular coefficient of the said linear function in a coordinate system representing the time of arrival along the y-coordinate and the position along the lateral direction at which the time of arrival has been recorded on the x-coordinate, i.e. the slope of the straight line representing said linear function in the said coordinate system (Pg 26-27; calculating the slope of the straight line representing the linear function);
the method further comprising:
mapping the said values on the coordinate system representing the data pairs relating to the time of arrival of the maxima of the displacement curves and the corresponding position in the lateral direction, i.e. the position of the corresponding tracking line (See figure 2, 3a-3b, and 4-5).
Carlini does not disclose the method further comprising:
i) estimating at one or more of the spatial locations, i.e. at one or more of the lateral positions of the tracking lines the expected maximum and minimum values of the velocities of propagation of the shear wave at the said spatial locations;
k) not considering for the execution of step g) the data pairs relating to time of arrival and position of the corresponding tracking line corresponding to shear wave 
In an analogous shear wave imaging field of endeavor Labyed discloses estimating at one or more of the spatial locations the expected maximum and minimum values of velocities of propagation of a shear wave at the said spatial locations; and not considering data corresponding to shear wave velocities which are higher than the maximum velocity or lower than the minimum velocity estimated (Labyed, Para 56; “The cone is defined by the minimum and maximum possible shear velocities. The sampling is limited to be within this range of velocities.”).
Labyed is interpreted as disclosing this limitation a maximum and minimum are found and used. This falls under the broadest reasonable interpretation of the phrase "estimate".It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlini to include i) estimating at one or more of the spatial locations, i.e. at one or more of the lateral positions of the tracking lines the expected maximum and minimum values of the velocities of propagation of the shear wave at the said spatial locations; k) not considering for the execution of step g) the data pairs relating to time of arrival and position of the corresponding tracking line corresponding to shear wave velocities which are higher than the maximum velocity or lower than the minimum velocity estimated in steps i) and j) at the position of the corresponding tracking line in order to ignore data that is likely due to noise rather than shear as taught by Labyed (Labyed, Para 56).

Regarding claim 9, Carlini as modified by Labyed above discloses all of the limitations of claim 8 as discussed above.
Carlini as modified by Labyed above further discloses wherein a time of start of the shear wave propagation is added to the data pairs relating to time of arrival and lateral position on which the step g is carried out, optionally weighted (Pg 40, lines 15-20; “The processor 906 and/or CPU 912 measures displacement over time of the tissue along a plurality of line of sights and calculates speeds of the first and second shear waves (11, 11') based, in part, on distances of the corresponding lines of sight from the first and second excitation points (1, 4 ) .”).
Carlini as modified by Labyed above is interpreted as disclosing these limitations in the claim as best understood by the Examiner. Additionally, a person having ordinary skill in the art would understand that since the speed is a calculation of distance and time and the speed is measured based on a distance to the excitation point, the start time of the shear wave propagation from the excitation point would necessarily be used.

Regarding claim 10, Carlini as modified by Labyed above discloses all of the limitations of claim 8 as discussed above.
Carlini as modified by Labyed above further discloses wherein the velocity of the shear wave propagation is used as a basis for calculating elasticity parameters including one or more of the parameters of the group comprising: velocity of the shear wave propagation (Pg 3, lines 9-14; “By measuring the displacements over time of the image or of the pixels of the image or of the pixels of a Line of Sight at a plurality of lateral positions separated by a known distance from the excitation source, it is possible to estimate the shear wave speed”), Young's modulus (Pg 27, lines 20-23; “From the slope of the straight line the shear wave speed and consequently the Young' s modulus are obtained”), and combinations of these parameters.

Regarding claim 11, Carlini as modified by Labyed above discloses all of the limitations of claim 8 as discussed above.
Carlini as modified by Labyed above further discloses:
measuring the displacements of a certain number of tracking focal points at different depths positions or at different depths ranges along each one of a predefined number of laterally staggered tracking lines within the selected region of interest (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
determining the elasticity parameters of the regions between at least two of the said tracking focal points at the same depth and on at least two adjacent tracking lines (Pg 31, lines 10-13; “A t 616 the processor assesses a stiffness value of tissue in the region of interest based on the first and second displacements.”).

Regarding claim 16, Carlini discloses an ultrasound system for shear wave elasticity imaging (SWEI) (Pg 27, lines 27-30; “The operations of Figures 3c, 6-8 and 8a may be carried out by one or more processors of an ultrasound system in response to execution of program instructions stored in the memory of the ultrasound system”) comprising:
an ultrasound probe (Figure 9, probe 901) (Pg 26, lines 4-5; “The ultrasound system of Fig. 9 includes one or more ultrasound probes 901.”);
an ultrasound transmit-wave generator (Figure 9, TX waveform generator 902) and an ultrasound transmit beamformer (Figure 9, TX/RX Beamformer) (Pg 36, lines 19-21; “TX waveform generator 902 is coupled to the beamformer 903 and generates the transmit signals that are supplied from the beamformer 903 to the probe 901.”);
an ultrasound receive-beamformer (Figure 9, TX/RX Beamformer) (Pg 36, lines 12-18; “The beamformer 903 includes a transmit (TX) beamformer and a receive (RX) beamformer that are jointly represented by TX/RX beamformer 903. The beamformer 903 supplies transmit signals to the probe 901 and performs beamforming of “echo” signals that are received by the probe 901.”);
ultrasound receive signals processing unit for generating ultrasound image data (Pg 28, lines 12-16; “one or more processors, beamformers and other hardware and software manage transmission and reception of ultrasound signals to acquire ultrasound echo signals representative of at least a portion of a patient (e.g., human or animal)”);
a shear wave excitation pulse generator and a shear wave beamformer (Pg 36, line 26-Pg 37, line 1; “In accordance with embodiments herein, the transmit signals include acoustic disturbance ultrasound (ACU) beam (10, 10' in Fig. 1 ) that are directed at select excitation points. The ACU beams are configured to generate shear waves as described herein.”);
a display (Figure 9, display 909);
a central control unit comprising: a memory storing program instructions; at least one processor that executes the program instructions (Pg 27, lines 27-30; “The operations of Figures 3c, 6-8 and 8a may be carried out by one or more processors of an ultrasound system in response to execution of program instructions stored in the memory of the ultrasound system”) to:
define a region of interest in the ultrasound image (Pg 1, line 12; “defining a region of interest in the image”);
generate an acoustic excitation ultrasound pulse directed at an excitation region or point, the said acoustic excitation ultrasound pulse being configured to produce a shear wave that has a direction of propagation extending laterally from a direction of propagation of the acoustic excitation ultrasound pulse, i.e. along a direction perpendicular to the direction of transmission of the ultrasound excitation pulse (Pg 1, lines 17-23; “generating at least one shear wave, which shear wave originates in the first excitation point and has a direction of propagation substantially perpendicular to the direction of propagation of the ultrasound beam, the first excitation point being positioned in such a manner that the shear wave passes through the region of interest”) (Pg 16;’, lines 16-25; “Therefore a focused ultrasonic beam 10 is generated for the acoustic disturbance of the first excitation point 1, to generate a shear wave 11. The shear wave 11 originates in the first excitation point 1”);
generate ultrasound tracking beams focused along different tracking lines which are at different predetermined laterally staggered distances one from the other and from the said excitation region or point (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
process the ultrasound echo signal reflected at different tracking focal points distributed along the said tracking lines for calculating the values of elasticity parameters in the region of interest by:
a) measuring the displacements of a certain number of tracking focal points or depth ranges at different depths positions along each one of a predefined number of (Pg, 1 lines 24-28; “measuring the displacement of the image pixels induced by the shear wave passing through the region of interest at a plurality of lines of sight placed in the region of interest at different predetermined laterally staggered distances from the first excitation point”) (Pg 31, lines 15-26; “At 702 the processor defines a plurality of lines of sight projecting through the region of interest. The lines of sight may be placed at different positions within the ROI. For example, the lines of sight may be positioned at different predetermined laterally staggered distances from one or both of the first and second excitation points. For example, the lines of sight may be evenly distributed laterally across the ROI.”);
b) determining a curve (sample curve) representing the displacement of the tissue as a function of time at different spatial locations within the region of interest (Pg 6, lines 21-Pg 7, line 1; “the measurement of the shear wave provides to measure the mean displacement over time of the tissue along each line of sight […] On each line of sight, the measurement of the displacement is repeated over time to form a sample curve representing the passage of the shear wave”);
c) determining for each said spatial locations in the region of interest one or multiple candidate times of arrival of the shear wave at the said spatial location by setting, as the one time of arrival of the shear wave, the time of the peak of the displacement curve at the corresponding spatial location or the time of peak of the cross correlation of the measured displacement curve at the said spatial location with a reference displacement curve measured at a reference spatial location or determined (Pg 6, line 21- Pg 7, line 9; describing the peak mean displacement as the arrival of the shear wave);
d) finding the linear functional relation between the candidate times of arrival and the spatial coordinate in the said lateral direction, i.e. in the direction of propagation of the shear wave perpendicular to the direction of the tracking lines, which linear function best approximates the determined time of arrivals at the positions of the tracking lines along the said lateral direction (Pg 3, lines 9-14; “By measuring the displacements over time of the image or of the pixels of the image or of the pixels of a Line of Sight at a plurality of lateral positions separated by a known distance from the excitation source, it is possible to estimate the shear wave speed”) (Pg 9, lines 20-25; “the calculation of the measured shear wave speed is carried out by identifying for each line of sight the instant corresponding to the peak of the cross-correlation in relation to the distance of the line of sight from the excitation point”);
e) determining the inverse of the velocity of the shear wave in a spatial location as the angular coefficient of the said linear function in a coordinate system representing the time of arrival along the y-coordinate and the position along the lateral direction at which the time of arrival has been recorded on the x-coordinate, i.e. the slope of the straight line representing the said linear function in the said coordinate system (Pg 26-27; calculating the slope of the straight line representing the linear function);
g) mapping the said values on the coordinate system representing the data pairs relating to the time of arrival of the maxima of the displacement curves and the (See figure 2, 3a-3b, and 4-5);
the display configured to represent the elasticity parameters and/or velocity parameters value distribution in the region of interest by means of an elasticity image, the appearance of the pixels of the said elasticity image being determined as a function of the said elasticity parameter (Pg 41, lines 14-20; “An image display 909 displays various ultrasound information, such as the image frames and information measured in accordance with embodiments herein. For example, the image display 909 displays the stiffness values, displacement measurements, displacement speeds, and other information calculated in accordance with embodiments herein.”).
Carlini does not disclose:
f) estimating at one or more of the spatial locations, i.e. at one or more of the lateral positions of the tracking lines the expected maximum and minimum values of the velocities of propagation of the shear wave at the said spatial locations;
h) not considering for the execution of step d) the data pairs relating to time of arrival and position of the corresponding tracking line corresponding to shear wave velocities which are higher than the maximum velocity or lower than the minimum velocity estimated in steps f) and g) at the position of the corresponding tracking line.
In an analogous shear wave imaging field of endeavor Labyed discloses estimating at one or more of the spatial locations the expected maximum and minimum values of velocities of propagation of a shear wave at the said spatial locations; and not considering data corresponding to shear wave velocities which are higher than the (Labyed, Para 56; “The cone is defined by the minimum and maximum possible shear velocities. The sampling is limited to be within this range of velocities.”).
Labyed is interpreted as disclosing this limitation a maximum and minimum are found and used. This falls under the broadest reasonable interpretation of the phrase "estimate".It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlini to include f) estimating at one or more of the spatial locations, i.e. at one or more of the lateral positions of the tracking lines the expected maximum and minimum values of the velocities of propagation of the shear wave at the said spatial locations; h) not considering for the execution of step d) the data pairs relating to time of arrival and position of the corresponding tracking line corresponding to shear wave velocities which are higher than the maximum velocity or lower than the minimum velocity estimated in steps f) and g) at the position of the corresponding tracking line in order to ignore data that is likely due to noise rather than shear as taught by Labyed (Labyed, Para 56).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini as applied to claim 8 above, and further in view of Honjo et al. (US20170156700, hereafter Honjo).
Regarding claim 12, Carlini as modified by Labyed above discloses all of the limitations of claim 8 as discussed above.
Carlini as modified by Labyed above does not clearly and explicitly disclose modifying the appearance of at least one pixel of the B-mode image inside the region of 
In an analogous shear wave imaging field of endeavor Honjo discloses modifying the appearance of at least one pixel of a B-mode image inside a region of interest and for which a velocity of the shear wave propagation and/or other elasticity parameters has been determined relatively to a grey-scale B-mode image as a function of at least one of the elasticity parameters determined for the said at least one pixel and displaying the said at least one pixel with a modified appearance at the corresponding pixel of the B-mode image (Honjo, Para 144-145; “FIG. 13 illustrates the index image 21 displayed over the B-mode image 20 and a firmness image 50 displayed in another B-mode image 20. […] A scale 51 is a scale indicating the correspondence between moduli of elasticity of the pixels in the firmness image 50 and the hues assigned to the pixels. […] The processing circuitry 130 generates the firmness image 50 by assigning a pixel value by using the calculated modulus of elasticity as an index of firmness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlini as modified by Labyed above to include modifying the appearance of at least one pixel of the B-mode image inside the region of interest and for which the velocity of the shear wave propagation and/or other elasticity parameters has been determined relatively to the grey-scale B-mode image as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.D.L./Examiner, Art Unit 3793             




/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793